Exhibit 10.4

AMENDMENT #1

TO

EMPLOYMENT AGREEMENT

BY AND BETWEEN

MICHAEL D. HEIL

AND

IGO, INC.

This Amendment #1 to Employment Agreement (“Amendment #1”) is made effective as
of April 10, 2012, by and between Michael D. Heil (“Employee”) and iGo, Inc., a
Delaware corporation (“Employer”).

RECITALS

 

A. On May 1, 2007, Employee and Employer entered into that certain Employment
Agreement (the “Agreement”); and

 

B. Employee and Employer wish to amend the Agreement in accordance with this
Amendment #1.

NOW THEREFORE, in consideration of the foregoing recitals and the terms and
conditions of this Amendment #1, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Employee and Employer,
intending to be legally bound, hereby agree as follows:

 

  1. Amendment to Agreement. Notwithstanding anything in the Agreement to the
contrary, effective as of April 10, 2012, Employee’s base annual salary shall be
equal to $333,000 per year.

 

  2. Ratification. All terms and conditions of the Agreement are reaffirmed,
except where such terms and conditions would conflict with the provisions of
this Amendment #1. In such instances, the provisions of this Amendment #1
supersede and replace the conflicting terms and conditions of the Agreement.
Except as expressly modified by this Amendment #1, the Agreement shall remain in
full force and effect in accordance with its provisions.

IN WITNESS WHEREOF, Representative and iGo have executed this Amendment #1 to be
effective as of the date first set forth above.

 

iGo, Inc.       By:  

/s/ Brian M. Roberts

    By:  

    /s/ Michael D. Heil

Name:   Brian M. Roberts     Michael D. Heil Title:   Vice President      